Case: 19-30006   Document: 00515515221     Page: 1    Date Filed: 08/04/2020




                       REVISED August 4, 2020


        United States Court of Appeals
             for the Fifth Circuit
                                                      United States Court of Appeals
                                                               Fifth Circuit

                                    FILED
                                                        August 3, 2020
                           No. 19-30006                 Lyle W. Cayce
                                                             Clerk

 Gulf Fishermens Association; Gulf Restoration
 Network; Destin Charter Boat Association; Alabama
 Charter Fishing Association; Fish for America USA,
 Incorporated; Florida Wildlife Federation;
 Recirculating Farms Coalition; Food & Water Watch,
 Incorporated; Center for Food Safety,

                                                   Plaintiffs—Appellees,

                               versus

 National Marine Fisheries Service; Eileen Sobeck, in
 her official capacity as Assistant Administrator for
 Fisheries; Doctor Roy Crabtree, in his official
 capacity as Regional Administrator, Southeast Region,
 National Oceanic and Atmospheric Administration;
 Doctor Kathryn Sullivan, in her official capacity as
 Under Secretary of Commerce for Oceans and
 Atmosphere and Administrator for National Oceanic
 and Atmospheric Administration; Wilbur Ross, in his
 official capacity as United States Secretary of
 Commerce,

                                                Defendants—Appellants.
Case: 19-30006      Document: 00515515221         Page: 2        Date Filed: 08/04/2020




                                  No. 19-30006



                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:16-CV-1271


 Before Higginbotham, Higginson, and Duncan, Circuit Judges.
 Stuart Kyle Duncan, Circuit Judge:
        We consider whether a federal agency may create an “aquaculture,”
 or fish farming, regime in the Gulf of Mexico pursuant to the Magnuson-
 Stevens Fishery Conservation and Management Act of 1976 (“Magnuson-
 Stevens Act” or “Act”), 16 U.S.C. §§ 1801–83. The answer is no. The Act
 neither says nor suggests that the agency may regulate aquaculture. The
 agency interprets this silence as an invitation, but our precedent says the
 opposite: Congress does not delegate authority merely by not withholding it.
 See Texas v. United States, 809 F.3d 134, 186 (5th Cir. 2015), aff’d by equally
 divided Court, 136 S. Ct. 2271 (2016). Undaunted, the agency seeks authority
 in the Act’s definition of “fishing”—the “catching, taking, or harvesting of
 fish.” 16 U.S.C. § 1802(16) (emphasis added). “Harvesting,” we are told,
 implies gathering crops, and in aquaculture the fish are the crop. That is a
 slippery basis for empowering an agency to create an entire industry the
 statute does not even mention. We will not bite. If anyone is to expand the
 forty-year-old Magnuson-Stevens Act to reach aquaculture for the first time,
 it must be Congress.
        We therefore AFFIRM the district court’s ruling that the challenged
 aquaculture rule exceeds the agency’s statutory authority. See 81 Fed. Reg.
 1762 (Jan. 13, 2016), codified at 50 C.F.R. pts. 600 and 622.




                                        2
Case: 19-30006      Document: 00515515221           Page: 3     Date Filed: 08/04/2020




                                    No. 19-30006


                                         I.
                                         A.
        The Magnuson-Stevens Act seeks to “conserve and manage the
 fishery resources found off the coasts of the United States.” 16 U.S.C.
 § 1801(b)(1); see also Delta Commercial Fisheries Ass’n v. Gulf of Mexico Fishery
 Mgmt. Council, 364 F.3d 269, 271 (5th Cir. 2004) (the Act “aims to preserve
 fishery resources by preventing overfishing”). Congress passed the Act in
 1976 after finding that aggressive fishing practices, especially by foreign
 trawlers, had imperiled important fish stocks and the coastal economies
 dependent on them.1 See 16 U.S.C. § 1801(a)(2) (finding the economies of
 “[m]any coastal areas . . . have been badly damaged by the overfishing of
 fishery resources,” particularly by “[t]he activities of massive foreign fishing
 fleets”). Accordingly, the Act provides a framework for protecting and
 managing fishing and fishery resources in federal waters. See id. §§ 1801(b),
 (c) (stating Act’s purposes and policies).
        As relevant here, the Act creates eight Regional Fishery Management
 Councils and tasks them with drafting Fishery Management Plans
 (“FMPs”). Id. §§ 1801(b)(5), 1852–53. Each FMP must identify and
 describe the fishery to which it applies, id. § 1853(a)(2), and contain
 “conservation and management measures” that are “necessary and
 appropriate for the conservation and management of the fishery, to prevent
 overfishing and rebuild overfished stocks, and to protect, restore, and
 promote the long-term health and stability of the fishery,” id.
 § 1853(a)(1)(A). In addition, each FMP must “be consistent with” ten
 “national standards.” Id. § 1851(a). Among these standards are requirements


        1
          See Robert J. McManus, America’s Saltwater Fisheries: So Few Fish, So Many
 Fisherman, 9 NAT. RESOURCES & ENV’T 13, 13 (Spring 1995).




                                         3
Case: 19-30006          Document: 00515515221              Page: 4       Date Filed: 08/04/2020




                                            No. 19-30006


 to “prevent overfishing while achieving . . . the optimum yield from each
 fishery.” Id. § 1851(a)(1).2
         Today, the Act is administered by the National Marine Fisheries
 Service (“NMFS” or the “agency”), a division of the National Oceanic and
 Atmospheric Administration, by delegation from the Secretary of



         2
             These are the ten standards:
         (1) Conservation and management measures shall prevent overfishing while
         achieving, on a continuing basis, the optimum yield from each fishery for the
         United States fishing industry.
         (2) Conservation and management measures shall be based upon the best scientific
         information available.
         (3) To the extent practicable, an individual stock of fish shall be managed as a unit
         throughout its range, and interrelated stocks of fish shall be managed as a unit or in
         close coordination.
         (4) Conservation and management measures shall not discriminate between
         residents of different States. . . .
         (5) Conservation and management measures shall, where practicable, consider
         efficiency in the utilization of fishery resources; except that no such measure shall
         have economic allocation as its sole purpose.
         (6) Conservation and management measures shall take into account and allow for
         variations among, and contingencies in, fisheries, fishery resources, and catches.
         (7) Conservation and management measures shall, where practicable, minimize
         costs and avoid unnecessary duplication.
         (8) Conservation and management measures shall . . . take into account the
         importance of fishery resources to fishing communities by utilizing economic and
         social data that meet [certain] requirements . . . .
         (9) Conservation and management measures shall, to the extent practicable,
         (A) minimize bycatch and (B) to the extent bycatch cannot be avoided, minimize
         the mortality of such bycatch.
         (10) Conservation and management measures shall, to the extent practicable,
         promote the safety of human life at sea.
 16 U.S.C. § 1851(a).




                                                 4
Case: 19-30006         Document: 00515515221               Page: 5       Date Filed: 08/04/2020




                                        No. 19-30006


 Commerce. See id. §§ 1854, 1855. NMFS reviews each FMP for consistency
 with the Act and other applicable laws. If NMFS fails to act within a specified
 period of time after the council submits an FMP, the plan is approved. Id.
 § 1854(a)(3). Each plan is then implemented through separate regulations,
 which NMFS reviews, id. § 1853(c), and, upon approval, implements
 through final rules, id. § 1854(b).3
         The concept of a “fishery” is central to the Act and to the issues we
 consider in this case. The Act defines “fishery” as follows:
         (A) one or more stocks of fish which can be treated as a unit for
         purposes of conservation and management and which are
         identified on the basis of geographical, scientific, technical,
         recreational, and economic characteristics; and
         (B) any fishing for such stocks.
 Id. § 1802(13). “Fishing,” in turn, is defined as:
         (A) the catching, taking, or harvesting of fish;
         (B) the attempted catching, taking, or harvesting of fish;
         (C) any other activity which can reasonably be expected to
         result in the catching, taking, or harvesting of fish; or
         (D) operations at sea in support of, or in preparation for any
         activity described in subparagraphs (A) through (C).




         3
          See generally Anglers Conserv. Network v. Pritzker, 809 F.3d 664, 667–68 (D.C. Cir.
 2016) (discussing administration of the Act); Lovgren v. Locke, 701 F.3d 5, 13 (1st Cir. 2012)
 (same); General Category Scallop Fishermen v. Sec’y, U.S. Dep’t of Commerce, 635 F.3d 106,
 108–09 (3rd Cir. 2011) (same); Oregon Trollers Ass’n v. Gutierrez, 452 F.3d 1104, 1108 (9th
 Cir. 2006) (same).




                                               5
Case: 19-30006         Document: 00515515221               Page: 6       Date Filed: 08/04/2020




                                        No. 19-30006


 Id. § 1802(16). When passed, the Act made no reference to aquaculture or
 fish farming.4
                                              B.
         The Gulf of Mexico Fishery Management Council (the “Council”)
 comprises Texas, Louisiana, Mississippi, Alabama, and Florida. Id.
 § 1852(a)(1)(E). The Council has “authority over the fisheries in the Gulf of
 Mexico seaward of” those five states. Id. In 2009, it became the first regional
 council to put forward a plan to regulate and permit aquaculture. In common
 terms, aquaculture means fish farming: it is “the cultivation of aquatic
 organisms (such as fish or shellfish) especially for food.”5 The practice
 typically entails planting “broodstock,” or wild-caught fish, to spawn the rest
 of the aquaculture stock, which are then harvested. Id.6 As NMFS explains,
 aquaculture “is essentially a farming operation, [in which] all animals
 cultured are intended for harvest.” 81 Fed. Reg. 1762, 1770 (Jan. 13, 2016).
         The Council developed a “Plan for Regulating Offshore Marine
 Aquaculture in the Gulf of Mexico” (the “Plan”). Under the Plan, the
 Council would approve five to twenty permits for aquaculture operations
 over a ten-year period. Permits would be conditioned on compliance with
 biological, environmental, recordkeeping, and reporting conditions. The
 Council submitted the Plan and a proposed implementing regulation to


         4
           As the district court noted, later amendments contain “discrete and immaterial”
 references to aquaculture. These post-enactment references, as we explain below, lend
 further support to our decision.
         5
          Merriam-Webster Dictionary, Aquaculture (last visited June 23, 2020),
 https://www.merriam-webster.com/dictionary/aquaculture.
         6
           NMFS defines “aquaculture,” somewhat circularly, as “all activities, including
 the operation of an aquaculture facility, involved in the propagation or rearing, or attempted
 propagation or rearing, of allowable aquaculture species in the Gulf [Exclusive Economic
 Zone].” 50 C.F.R. § 622.2.




                                               6
Case: 19-30006       Document: 00515515221             Page: 7     Date Filed: 08/04/2020




                                     No. 19-30006


 NMFS. After NMFS took no position on the Plan, it went into effect. In
 2014, NMFS published a proposed Rule to implement the Plan, which
 became final in 2016.7
        In its own words, the Rule “establishes a comprehensive regulatory
 program for managing the development of an environmentally sound and
 economically sustainable aquaculture fishery in Federal waters of the Gulf.”
 81 Fed. Reg. at 1762. Its purpose is “to increase the yield of Federal fisheries
 in the Gulf by supplementing the harvest of wild caught species with cultured
 product.” Id. To that end, the Rule requires aquaculture facilities to obtain
 aquaculture permits. See id. at 1763 (describing requirements for permit
 applications). Applications are submitted to NMFS’s Southeast Regional
 Administrator (the “RA”) who may grant or deny the permit. The Rule
 provides for a 45-day notice-and-comment period upon an application’s
 completion. Id. A permit is valid for ten years initially and must be renewed
 every five years thereafter. Id. at 1762. The Rule contains a number of
 “operational requirements, monitoring requirements, and restrictions” for
 permittees. Id. at 1763–64. Permittees must allow NMFS personnel and
 NMFS-designated third parties access to their facilities to “conduct
 inspections and determine compliance with applicable regulations.” Id. at
 1765. Finally, the Rule contains a plethora of reporting and recordkeeping
 requirements, id. at 1766, and requires permittees to comply with various
 regulations promulgated by other federal agencies, including the
 Environmental Protection Agency (“EPA”), id. at 1763, and the Department
 of Agriculture, id. at 1764.




        7
          See Fisheries of the Caribbean, Gulf, and South Atlantic; Aquaculture, 79 Fed.
 Reg. 51,424 (Aug. 28, 2014); Fisheries of the Caribbean, Gulf, and South Atlantic;
 Aquaculture, 81 Fed. Reg. 1762 (Jan. 13, 2016), codified at 50 C.F.R. pts. 600 and 622.




                                           7
Case: 19-30006         Document: 00515515221                Page: 8       Date Filed: 08/04/2020




                                         No. 19-30006


         The Rule is the first attempt by NMFS or any council to regulate
 aquaculture under the Act. It is no small attempt. The Rule allows for a
 maximum annual production of 64 million pounds of seafood in the Gulf. Id.
 That figure would equal the previous average annual yield “of all marine
 species in the Gulf[] except menhaden[8] and shrimp.” Id.
                                              C.
         A coalition of fishing and conservation organizations (“Plaintiffs”),9
 concerned about the commercial and environmental impacts of the Rule’s
 proposed regime,10 challenged the Rule in district court. They claimed the
 Rule was invalid because it fell outside the Council’s authority to regulate
 “fisheries” under the Act. The parties cross-moved for summary judgment.
 Relying on the Act’s text, structure, and history, the district court held the
 Act unambiguously forecloses NMFS’s authority to regulate aquaculture.
 The court thus denied Chevron deference to the agency’s construction of the
 Act and granted Plaintiffs summary judgment. See Chevron, U.S.A., Inc. v.
 Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984) (courts will not defer
 to agency interpretation of an “unambiguous[]” statute). The agency



         8
             Menhaden are prolific fish used for bait and fish oil. Merriam-Webster
 Dictionary, Menhaden, https://www.merriam-webster.com/dictionary/menhaden
 (last visited June 23, 2020).
         9
             The organizations (Appellees here) are Gulf Fishermens Association, Gulf
 Restoration Network, Destin Charter Boat Association, Alabama Charter Fishing
 Association, Fish for America USA, Inc., Florida Wildlife Federation, Recirculating Farms
 Coalition, Food & Water Watch, Inc., and Center for Food Safety. Defendants (Appellants
 here) are NMFS, the National Oceanic and Atmospheric Administration, and three
 officers charged with administering the Act. Where appropriate, “agency” and “NMFS”
 refer to all Defendants.
         10
           Specifically, Plaintiffs worry that the Rule’s expansion of seafood production will
 harm traditional fishing grounds, reduce prices of wild fish, subject wild fish to disease, and
 pollute open waters with chemicals and artificial nutrients.




                                               8
Case: 19-30006      Document: 00515515221         Page: 9     Date Filed: 08/04/2020




                                  No. 19-30006


 appealed. Before us, it argues the Act is ambiguous as to whether it
 encompasses aquaculture. Because the Rule reasonably resolves this putative
 ambiguity, the agency claims it earns Chevron deference. See id. at 844 (when
 statute is ambiguous, “a court may not substitute its own construction . . . for
 a reasonable interpretation made by the administrator of an agency”).
                                       II.
        “We review a summary judgment de novo.” Salinas v. R.A. Rogers,
 Inc., 952 F.3d 680, 682 (5th Cir. 2020) (citation omitted). Summary
 judgment is required when “there is no genuine dispute as to any material
 fact and the movant is entitled to judgment as a matter of law.” Fed. R.
 Civ. P. 56(a).
        The Administrative Procedure Act requires setting aside agency
 action that is “arbitrary, capricious, an abuse of discretion, or otherwise not
 in accordance with law.” 5 U.S.C. § 706(2)(A). We review an agency’s
 statutory interpretation—including one concerning the agency’s own
 jurisdiction—under the two-step Chevron framework. See generally Sw. Elec.
 Power Co. v. EPA, 920 F.3d 999, 1014 (5th Cir. 2019) (discussing Chevron);
 see also City of Arlington, Tex. v. FCC, 569 U.S. 290, 306–07 (2013). At step
 one, we ask “whether Congress has directly spoken to the precise question
 at issue.” Chevron, 467 U.S. at 842. We answer that question by
 “exhaust[ing] all the ‘traditional tools’ of construction,” including “text,
 structure, history, and purpose.” Kisor v. Wilkie, 139 S. Ct. 2400, 2415 (2019)
 (quoting Chevron, 467 U.S. at 843 n.9; Pauley v. BethEnergy Mines, Inc., 501
 U.S. 680, 707 (1991) (Scalia, J., dissenting)). Our interpretation “must
 account for both the specific context in which language is used and the
 broader context of the statute as a whole.” Util. Air Regulatory Grp. v. EPA,
 573 U.S. 302, 321 (2014) (citation omitted) (cleaned up). We will not defer
 to “an agency interpretation that is inconsistent with the design and structure




                                        9
Case: 19-30006       Document: 00515515221           Page: 10     Date Filed: 08/04/2020




                                     No. 19-30006


  of the statute as a whole.” Id. (quoting Univ. of Tex. Sw. Med. Ctr. v. Nassar,
  570 U.S. 338, 353 (2013)) (cleaned up). If that holistic reading of the statute
  settles the matter, Chevron ends: we “must give effect to the unambiguously
  expressed intent of Congress.” Chevron, 467 U.S. at 843. On the other hand,
  if the statute is “truly ambiguous” on the question, Kisor, 139 S. Ct. at 2415,
  we proceed to step two, “asking whether the agency’s construction is
  ‘permissible.’” Sw. Elec. Power Co., 920 F.3d at 1014 (quoting Chevron, 467
  U.S. at 843). A permissible construction is one that “reasonabl[y]
  accommodat[es] . . . conflicting policies that were committed to the agency’s
  care by the statute.” Chevron, 467 U.S. at 845 (quoting United States v.
  Shimer, 367 U.S. 374, 382 (1961)).
                                         III.
         We first ask whether the Magnuson-Stevens Act unambiguously
  precludes the agency from creating an aquaculture regime. The answer is yes.
  Chevron step one is thus the only step we need take to resolve this appeal.
                                          A.
         We usually start with the text, but more telling here is the Act’s lack
  of text. As far as aquaculture, the Magnuson-Stevens Act is a textual dead
  zone: the original Act does not mention aquaculture or fish farming at all.11
  More to the point, the Act’s provisions defining the agency’s regulatory
  power say nothing about creating or administering an aquaculture or fish
  farming regime. Cf., e.g., 16 U.S.C. §§ 1802, 1854, 1855. The agency
  concedes this but asks us to treat the chasm as a mere “gap” for it to fill. That
  is, the agency argues it has power to regulate aquaculture because the Act



         11
           Later amendments contain a few references to aquaculture. We explain below
  why those references actually support our holding.




                                          10
Case: 19-30006         Document: 00515515221             Page: 11       Date Filed: 08/04/2020




                                        No. 19-30006


  “do[es] not unambiguously express Congress’s intent to prohibit the
  regulation of aquaculture.”
          This nothing-equals-something argument is barred by our precedent.
  In Texas v. United States, we held the Immigration and Naturalization Act
  (“INA”) unambiguously foreclosed the Department of Homeland
  Security’s (“DHS”) Deferred Action for Parents of Americans and Lawful
  Permanent Residents (“DAPA”). 809 F.3d 134, 186 (5th Cir. 2015), aff’d by
  equally divided Court, 136 S. Ct. 2271 (2016). Acknowledging that many of
  DAPA’s provisions were not expressly foreclosed by the INA, we still
  rejected the argument that “congressional silence has conferred on DHS the
  power to act.” Id. Chevron step two is not implicated, we said, merely because
  “a statute does not expressly negate the existence of a claimed administrative
  power.” Id. at 186 (quoting Ethyl Corp. v. EPA, 51 F.3d 1053, 1060 (D.C. Cir.
  1995)) (emphasis in original). “Were courts to presume a delegation of power
  absent an express withholding of such power,” we explained, “agencies would
  enjoy virtually limitless hegemony, a result plainly out of keeping with
  Chevron and quite likely with the Constitution as well.” Id. (quoting Ethyl, 51
  F.3d at 1060).12
          Similarly, in Ethyl, on which we relied in Texas, the D.C. Circuit
  rejected EPA’s construction of a provision of the Clean Air Act (“CAA”).
  51 F.3d at 1054. The CAA prohibits fuel additives but directs EPA to waive
  the prohibition for additives that do not interfere with a vehicle’s emissions-
  control systems. Id. (citing 42 U.S.C. § 7545(f)(4)). EPA determined the



          12
             See also Contender Farms, L.L.P. v. U.S. Dep’t of Agric., 779 F.3d 258, 269 (5th
  Cir. 2015) (“[A]n administrative agency does not receive deference under Chevron merely
  by demonstrating that ‘a statute does not expressly negate the existence of a claimed
  administrative power . . . .’” (quoting Ry. Labor Executives’ Ass’n v. Nat’l Mediation Bd.,
  29 F.3d 655, 671 (D.C. Cir. 1994) (en banc) (emphasis in original)).




                                              11
Case: 19-30006         Document: 00515515221             Page: 12       Date Filed: 08/04/2020




                                        No. 19-30006


  petitioner had satisfied that criterion but denied waiver, imagining it could
  “consider other factors” in its waiver decision, including public health. Id.
  (citation omitted). The agency argued that because the emissions provision
  did not mention public health, “Congress ha[d] not directly spoken on the
  issue of whether [EPA] may consider the public health implications of fuel
  additives before granting or denying a . . . waiver.” Id. The D.C. Circuit set
  aside the decision, rejecting “the notion that if Congress has not mentioned
  public health in [the additive provision], then Congress is ‘silent or
  ambiguous’ as to that issue” for Chevron purposes. Id. at 1070 (quoting
  Chevron, 467 U.S. at 843). The provision was not “ambiguously worded”
  and did not “direct the Agency to adopt implementing regulations” to
  determine its meaning. Id. “Rather, the statutory waiver provision
  unambiguously expresse[d] Congress’s intent that the [EPA] consider a fuel
  additive’s effects on vehicles meeting emission standards.” Id.13
          Here, NMFS’s argument parallels DHS’s in Texas and EPA’s in
  Ethyl. The agency claims, not that Act affirmatively empowers it to regulate
  aquaculture, but that the Act fails to “express[] Congress’s unambiguous
  intent to foreclose the regulation of aquaculture.” As Texas and Ethyl teach,
  this argument gets Chevron backwards. “It is only legislative intent to delegate
  such authority that entitles an agency to advance its own statutory
  construction for review under the deferential second prong of Chevron.”
  Ethyl, 51 F.3d at 1060 (quoting Nat. Res. Defense Council v. Reilly, 983 F.2d
  259, 266 (D.C. Cir. 1993)) (cleaned up); see also Am. Bus Ass’n v. Slater, 231
  F.3d 1, 9 (D.C. Cir. 2000) (Sentelle, J., concurring) (“In order for there to be



          13
             Accord Motion Picture Ass’n of Am., Inc. v. FCC, 309 F.3d 796, 805 (D.C. Cir.
  2002) (rejecting as “entirely untenable” agency position that adopting certain rules “is
  permissible because Congress did not expressly foreclose the possibility” (citing Ry. Labor
  Executives’ Ass’n, 29 F.3d at 671)).




                                              12
Case: 19-30006      Document: 00515515221         Page: 13     Date Filed: 08/04/2020




                                   No. 19-30006


  an ambiguous grant of power, there must be a grant of power in the first
  instance.”). Instead of identifying any intent to delegate authority here, the
  agency can claim only that Congress did not withhold the power the agency
  now wishes to wield. Once again, this is the argument that presumes power
  given if not excluded. We have resisted that siren song before, see Texas, 809
  F.3d at 186, and we again decline to be seduced.
         Fond of animal metaphors, courts like to say “Congress does not ‘hide
  elephants in mouseholes.’” Chamber of Commerce v. U.S. Dep’t of Labor, 885
  F.3d 360, 376 (5th Cir. 2018) (quoting Whitman v. Am. Trucking Ass’ns, Inc.,
  531 U.S. 457, 468 (2001)). The agency’s argument here is all elephant and no
  mousehole. It asks us to believe Congress authorized it to create and regulate
  an elaborate industry the statute does not even mention. Because we cannot
  suspend our disbelief that high, we reject the agency’s position.
                                        B.
         Unable to land support for its interpretation in the words of the Act,
  the agency goes angling for ambiguity. It argues the Act’s text is sufficiently
  open-ended to give it leeway to create an aquaculture regime. See, e.g., Cuozzo
  Speed Technologies, LLC v. Lee, 136 S. Ct. 2131, 2142 (2016) (explaining,
  “where a statute leaves a ‘gap’ or is ‘ambiguous,’ we typically interpret it as
  granting the agency leeway” to regulate (quoting United States v. Mead Corp.,
  533 U.S. 218, 229 (2001) (cleaned up)). The agency fixes on the word
  “harvesting” in the definition of “fishing.” See 16 U.S.C. § 1802(16)
  (“fishing” means “the catching, taking, or harvesting of fish”). Recall that
  the Act empowers councils to regulate “fisheries,” id. § 1852(a)(1)(E),
  whose definition includes “fishing” for stocks of fish, id. § 1802(13)(B). The
  agency contends the word “harvesting” is roomy enough to include




                                        13
Case: 19-30006         Document: 00515515221             Page: 14       Date Filed: 08/04/2020




                                        No. 19-30006


  aquaculture, because it may mean gathering or reaping a crop.14 The crop
  reaped from an aquaculture “fishery,” we are told, would be the farmed fish.
  The district court correctly rejected this argument.
          To address the agency’s argument, we focus first on the words of the
  definition itself—the “catching, taking, or harvesting of fish.” Infra
  III(B)(1). We then situate that definition within the Act’s broader structure.
  Infra III(B)(2). Through either lens, the agency’s implausible reading of the
  definition of “fishing” to encompass aquaculture does not fall “within the
  range of meanings that could be plausibly attributed to the relevant statutory
  language.” Sw. Elec. Power Co., 920 F.3d at 1024 (quoting Richard J.
  Pierce, Jr., Administrative Law Treatise § 3.6).
                                              1.
          First, the words. The agency puts far more weight on “harvesting” in
  § 1802(16) than it can bear. It argues that one meaning of the term
  (“gathering a crop”) quietly opens the door to an elaborate regime of farming
  fish for “harvest.”
          That is not how to read statutes. As the district court reasoned, far
  better to read “harvesting” as synonymous with the adjacent terms
  “catching” and “taking.” See, e.g., United States v. Buluc, 930 F.3d 383, 390
  (5th Cir. 2019) (discussing noscitur a sociis or “associated-words” canon
  under which a “string of statutory terms . . . should be given related
  meaning” (quoting S.D. Warren Co. v. Me. Bd. of Envtl. Prot., 547 U.S. 370,




          14
               See, e.g., Oxford             English        Dictionary, harvest, v.,
  https://tinyurl.com/y9ssjdo4 (last visited June 23, 2020) (defining “harvest” as “[t]o reap
  and gather in” a “ripe crop”).




                                              14
Case: 19-30006         Document: 00515515221               Page: 15        Date Filed: 08/04/2020




                                         No. 19-30006


  378 (2006))).15 “Catching” and “taking” both mean “seizing” or
  “capturing” an organism—here, fish.16 As the district court put it, these
  terms “more appropriately describe traditional fishing activities,” and so
  “harvesting” more likely “refer[s] only to the traditional fishing of wild
  fish.” One dictionary entry does not override a term’s surrounding context.
  The reverse is true: a word with “many dictionary definitions . . . must draw
  its meaning from its context.” Kucana v. Holder, 558 U.S. 233, 245 (2010)
  (cleaned up).17 “Harvesting” may also mean “[t]o kill or remove wild
                                        18
  animals” from their habitat.               Linking the term with “catching” and
  “taking” in § 1802(16) points to that meaning rather than to “gathering a
  crop.”
           The agency objects to this use of the associated-words canon, arguing
  the definition’s “structure” shows the three terms were not meant to have
  similar meaning. The agency does not explain why this is so. All the canon
  requires is an “association” or “gathering” of terms that “have some quality



           15
            See also Antonin Scalia & Bryan A. Garner, Reading Law 195
  (2012) (the canon advises that “words grouped in a list should be given related meanings”
  (quoting Third Nat’l Bank in Nashville v. Impac Ltd., 432 U.S. 312, 322 (1977))).
           16
            See Webster’s Third New International Dictionary 351 (1986)
  (defining “catching” as “to capture or seize”); id. at 2329 (defining “take” as “to seize or
  capture physically”).
           17
            See also Kirtseang v. John Wiley & Sons, Inc., 568 U.S. 519, 531 (2013) (same);
  Ardestani v. INS, 502 U.S. 129, 135 (1991) (same); see generally SCALIA & GARNER at 418
  (whereas a dictionary definition “states the core meanings of a term,” it “cannot delineate
  the periphery” and readers must “use the context in which a given word appears to
  determine its aptest, most likely sense”).
           18
              Oxford English Dictionary, harvest, v., https://tinyurl.com/y9ssjdo4
  (last visited June 23, 2020); see also Merriam-Webster Dictionary, harvest, v.,
  https://tinyurl.com/yc7nkfa9 (last visited June 23, 2020) (defining “to harvest” as “to
  gather, catch, hunt, or kill (salmon, oysters, deer, etc.) for human use, sport, or population
  control”) (second definition).




                                               15
Case: 19-30006          Document: 00515515221                 Page: 16        Date Filed: 08/04/2020




                                           No. 19-30006


  in common.” See Buluc, 930 F.3d at 390–91 (quoting S.D. Warren Co., 547
  U.S. at 379–80; Scalia & Garner at 196 (2012)). When referring to
  “fish,” the terms have a common meaning.19 For instance, federal courts
  often use the terms “catch,” “take,” and “harvest” interchangeably when
  discussing fish. See, e.g., Washington v. Wash. State Commercial Passenger
  Fishing Vessel Ass’n, 443 U.S. 658, 663, 664 (1979) (referring to migrating
  salmon that would be “caught or ‘harvested,’” as well as “tak[en],” by
  fishermen).20 Indeed, in other provisions Magnuson-Stevens itself uses the
  term “harvest” as synonymous with a “catch” of fish.21



          19
              For that reason, the agency’s reliance on Graham County Soil & Water
  Conservation District v. United States, 559 U.S. 280 (2010), is mistaken. Graham County
  declined to apply the canon to make the phrase “congressional, administrative, or GAO”
  in the False Claims Act mean “congressional, federal administrative, or GAO.” 559 U.S.
  at 286 (quoting 31 U.S.C. § 3730(e)(4)(A)). In that case, however, the listed words—unlike
  those before us—were “quite distinct from each other” and “too disparate” to trigger the
  canon. Id. at 288, 289. The district court properly relied on Jarecki v. G.D. Searle & Co. for
  the proposition that while the noscitur a sociis canon is not “inescapable,” it is “often wisely
  applied where a word is capable of many meanings in order to avoid the giving of
  unintended breadth to the Acts of Congress.” 367 U.S. 303, 307 (1961). This is just such a
  situation: the canon saves the definition of “fishing” from a construction that would
  drastically (and, as discussed in the next section, awkwardly) expand the Act.
          20
              See also Yates v. United States, 574 U.S. 528, 531 (2015) (plurality op.) (“John
  Yates, a commercial fisherman, caught undersized red grouper in federal waters in the Gulf
  of Mexico. To prevent federal authorities from confirming that he had harvested undersized
  fish, Yates ordered a crew member to toss the suspect catch into the sea.”); Douglas v.
  Seacoast Prods., Inc., 431 U.S. 265, 269 n.3 (1977) (discussing the U.S. menhaden “fishery”
  and interchangeably using the terms “catch,” “harvest,” “taken,” and “caught”);
  Trawler Diane Marie, Inc. v. Kantor, 91 F.3d 134 (4th Cir. 1996) (Table) (“With the
  renouncement of its Alaskan registration, the MR. BIG . . . could harvest as many scallops
  as it could catch and carry.”) (emphases added).
          21
             See, e.g., 16 U.S.C. § 1802(23) (defining “individual fishing quota” as a “limited
  access system to harvest a quantity of fish, expressed by . . . a percentage of the total
  allowable catch of a fishery” (emphases added)); id. § 1802(26) (same); id. § 1821(h)(2)(A)
  (referring to “a situation where a fleet of harvesting vessels transfers its catch . . . to another
  vessel” (emphases added)); id. § 1855(i)(1)(B)(i) (referring to “the annual percentage of




                                                  16
Case: 19-30006          Document: 00515515221               Page: 17        Date Filed: 08/04/2020




                                          No. 19-30006


           The agency also objects that the district court wrongly injected the
  concept of “traditional fishing of wild fish” into the Act. That is a puzzling
  objection, given one of the Act’s goals is to remedy the “overfishing of
  fishery resources” caused by “[c]ommercial and recreational fishing,” as
  well as “the activities of massive foreign fishing fleets.” 16 U.S.C.
  § 1801(3).22 To us, this sounds like concern over “traditional fishing of wild
  fish.” In any event, the agency misunderstands the district court’s rationale.
  The court used the phrase “traditional fishing of wild fish” merely to
  contrast with “farming of fish.” Specifically, it reasoned that “catching” and
  “taking” are terms that “describe traditional fishing activities and would be
  awkward in reference to the farming of fish.” Just so, the term “harvesting
  should be read similarly to refer only to the traditional fishing of wild fish.”
  This is a straightforward—and correct—use of the associated-words canon
  to pin down the most likely meaning of “harvesting.”23




  the total allowable catch, guideline harvest level, or other annual catch limit” (emphases
  added)); id. § 1881a(e)(2)(B) (Secretary may structure private fishery surveys “by
  permitting the contractor to harvest on a subsequent voyage and retain for sale a portion of
  the allowable catch of the surveyed fishery” (emphases added)); id. § 1881(a)(e)(2)(C)
  (same).
          22
              The Act contains numerous provisions that unmistakably refer to matters
  associated with the “traditional fishing of wild fish.” See, e.g., id. § 1853(a)(1) (requiring
  FMP to be “applicable to foreign fishing and fishing by vessels of the United States”); id.
  § 1853(a)(2) (requiring FMP to “contain a description of the fishery, including . . . the
  number of vessels involved, the type and quantity of fishing gear used, . . . any recreational
  interests in the fishery, and the nature and extent of foreign fishing and Indian treaty fishing
  rights”); id. § 1853(a)(13) (requiring FMP to “include a description of the commercial,
  recreational, and charter fishing sectors which participate in the fishery”).
          23
             For similar reasons, we also disagree with the agency that the district court
  incorrectly limited the Act’s scope to “wild fish.” Again, the court used “wild fish” merely
  to contrast with “farmed fish,” not to address the specific kinds of fish covered by the Act.
  No one contests that the Act defines “fish” broadly to embrace “all other forms of marine




                                                17
Case: 19-30006          Document: 00515515221               Page: 18       Date Filed: 08/04/2020




                                          No. 19-30006


          The agency further argues that the district court’s interpretation
  slights the term “harvesting,” making it redundant with “catching” and
  “taking.” This invokes the anti-surplusage canon, which encourages courts
  to give effect to “all of [a statute’s] provisions, so that no part will be
  inoperative or superfluous, void or insignificant.” Latiolais v. Huntington
  Ingalls, Inc., 951 F.3d 286, 294 (5th Cir. 2020) (en banc) (quoting Corley v.
  United States, 556 U.S. 303, 314 (2009)). But that canon “yields to context,”
  id. (citation omitted), and we have explained that, in context, the three terms
  are synonymous. Sometimes Congress writes statutes this way, either due to
  a “not uncommon sort of lawyerly iteration,” id. (quoting Freeman v. Quicken
  Loans, Inc., 566 U.S. 624, 635 (2012)), or “out of an abundance of caution,”
  Fort Stewart Sch. v. Fed. Labor Relations Auth., 495 U.S. 641, 646 (1990). And,
  even on the agency’s reading, the term “harvesting” is no more superfluous
  than “catching” and “taking” are to each other. The bottom line: “If the
  meaning of a text is discernibly redundant, courts should not invent new
  meaning to avoid superfluity at all costs.” Latiolais, 951 F.3d at 294. We
  decline the agency’s invitation to do so here.24


  animal and plant life other than marine mammals and birds.” Id. § 1802(12). That
  definition, however, says nothing about whether the Act opens the door to aquaculture.
          24
             The agency relies on Babbitt v. Sweet Home Chapter of Communities for a Great
  Oregon, which applied the anti-surplusage canon to “take” in the Endangered Species Act
  (“ESA”). 515 U.S. 687, 690 (1995). The ESA penalizes “taking” an endangered species,
  defining “take” as “harass, harm, pursue, wound, or kill.” Id. (cleaned up). The Secretary
  of the Interior defined “harm” to include modifying a habitat. Id. The Court upheld that
  reading, in part because it prevented “harm” from duplicating the other words in the
  definition of “take”. Id. at 698. Similarly, it held the D.C. Circuit erred by using noscitur a
  sociis to deny “harm” any “independent meaning.” Id. at 702. Sweet Home does not
  support the agency’s position. As relevant here, Sweet Home rejected noscitur a sociis largely
  because “[t]he statutory context of ‘harm’ suggest[ed] that Congress meant that term to
  serve a particular function in the ESA, consistent with, but distinct from, the functions of
  the other verbs used to define ‘take.’” Id. at 702. But here nothing suggests “harvesting”
  in 16 U.S.C. § 1802(16) was meant to carry any more water than “catching” or “taking.”




                                                18
Case: 19-30006        Document: 00515515221             Page: 19      Date Filed: 08/04/2020




                                       No. 19-30006


          The agency also relies on the breadth of some of the Act’s terms to
  show an expansive meaning of “harvesting.” For example, it cites § 1855(d),
  giving the agency “general responsibility to carry out any fishery
  management plan” and empowering it to “promulgate such regulations . . .
  as may be necessary to discharge such responsibility or to carry out any other
  provision of this chapter.” It also cites language defining “fishery resources”
  to include “any fishery” and “any stock of fish.” 16 U.S.C. § 1802(15)
  (emphases added). We are unpersuaded. These provisions are like “the
  broad grants of authority” DHS vainly relied on in Texas.25 We refused to
  read such provisions to expand the agency’s power beyond the statute’s
  terms. So too here. The grant of authority to promulgate “necessary”
  regulations cannot expand the scope of the provisions the agency is tasked
  with “carry[ing] out.” Id. § 1855(d). And the grant of authority over “any
  fishery” and “any stock of fish,” id. § 1802(15), still depends on whether the
  relevant stock is a “fishery,” which, in turn, turns on the definition of
  “fishing.” As explained, nothing in the definition plausibly suggests the
  agency has been given authority to regulate aquaculture.
          Finally, we point out a more fundamental problem with the agency’s
  position. In 1976, when Magnuson-Stevens was passed, Congress knew what
  aquaculture was and how to confer authority to regulate it. Only four years
  earlier, Congress had amended the Federal Water Pollution Control Act of
  1948 to give EPA authority to regulate “aquaculture project[s].” An Act to
  Amend the Federal Water Pollution Control Act, Pub. L. 92-500, § 318(a), 86
  Stat. 816, 877 (1972), codified at 33 U.S.C. § 1328(a). Subsequently, in 1992


          25
             See 809 F.3d at 183 (citing 6 U.S.C. § 202(5) (providing DHS “shall be
  responsible for . . . [e]stablishing national immigration enforcement policies and
  priorities”), and 8 U.S.C. § 1103(a)(3) (providing Secretary “shall establish such
  regulations . . . and perform such other acts as he deems necessary for carrying out his
  authority under the provisions of this chapter”)).




                                            19
Case: 19-30006         Document: 00515515221               Page: 20       Date Filed: 08/04/2020




                                         No. 19-30006


  and 2007, Congress even added three specific references in parts of
  Magnuson-Stevens to “aquaculture” and “fish farms.”26 As the district
  court concluded, while these “discrete and immaterial provisions” do not
  purport to empower NFMS to regulate aquaculture, they do show that
  Congress knows how to legislate on the subject when it wishes. See, e.g.,
  Russello v. United States, 464 U.S. 16, 23 (1983) (“[W]here Congress includes
  particular language in one section of a statute but omits it in another, it is
  presumed that Congress acts intentionally and purposely.” (cleaned up)).27
  In light of that, the agency’s position appears all the more unfathomable.
  From one word—“harvesting”—the agency would conjure up authority
  over aquaculture that Congress knew how to give, but never gave. That does
  not hold water.
                                               2.
          So far, we have seen that the definition of “fishing” in § 1802(16), on
  its own terms, forecloses the agency’s interpretation. That result is
  reinforced when we read the definition “in context and with reference to the



          26
              In 1992, Congress provided resources “to restore overfished New England
  groundfish stocks through aquaculture or hatchery programs.” Pub. L. No. 102-567,
  § 902(a), 106 Stat. 4270, 4318 (1992), codified at 16 U.S.C. § 1863(a)(E). In 2007, Congress
  established programs “to educate and inform consumers about the quality and
  sustainability of wild fish or fish products farmed through responsible aquaculture.” Pub.
  L. No. 109-479, § 109, 120 Stat. 3575, 3595 (2007), codified at 16 U.S.C. §§ 1855(j)(1)–(2).
  The same amendment delineated the status of “an individual who owns or operates a fish
  farm outside of the United States.” Id. § 103(j), 120 Stat. at 3583, codified at 16 U.S.C.
  § 1852(d)(2)(D)(iii).
          27
             The agency’s rejoinder is unpersuasive. It claims there is no evidence “that
  Congress actually considered the question of NMFS’s regulating aquaculture” and
  rejected that possibility. See Coastal Conservation Ass’n v. U.S. Dep’t of Commerce, 846 F.3d
  99, 106 (5th Cir. 2017) (negative-implication canon does not apply “unless it is fair to
  suppose that Congress considered the unnamed possibility and meant to say no to it”). But
  the 1972 Federal Water Pollution Control Act amendment is precisely such evidence.




                                               20
Case: 19-30006         Document: 00515515221               Page: 21        Date Filed: 08/04/2020




                                         No. 19-30006


  larger statutory scheme.” Sw. Elec. Power Co., 920 F.3d at 1024 (citing FDA
  v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 132 (2000)).28 As the
  district court pointed out, there are “various ways in which [the Act] is
  nonsensical when applied to aquaculture.” That is correct. When
  aquaculture is viewed as a “fishery,” some of the Act’s core requirements
  stop making sense. We will not defer to an agency interpretation that is
  “inconsistent with the design and structure of the statute as a whole.” Util.
  Air Regulatory Grp. v. EPA, 573 U.S. 302, 321 (2014) (citation omitted).
          The Rule’s innovation is to equate an “aquaculture facility” with a
  “fishery” under the Act.29 But the Act makes demands on a fishery that
  cannot apply to an aquaculture facility. Importantly, each fishery must have
  a plan (the “FMP”) with measures designed “for the conservation and
  management of the fishery, [and] to prevent overfishing and rebuild overfished
  stocks.” 16 U.S.C. § 1853(a)(1)(A) (emphases added). Easy to see how this
  applies to a typical fishery: the FMP must have measures, like annual catch
  limits, that will prevent taking too many fish out of the relevant fishery.30 But
  try applying this idea to aquaculture, and your line will become hopelessly
  snarled. “Since aquaculture is essentially a farming operation,” the Rule tells
  us, “all animals cultured are intended for harvest and cannot undergo


          28
             See also, e.g., United States v. Transocean Deepwater Drilling, Inc., 767 F.3d 485,
  496 (5th Cir. 2014) (we interpret statutes by “looking at the full text of the statute, rather
  than one isolated clause, along with the statute’s structure and its public safety purpose”).
          29
             See, e.g., 81 Fed. Reg. at 1762 (Rule establishes a program for managing an
  “aquaculture facility” in the Gulf of Mexico); id. (“The aquaculture facility is managed
  under the FMP.”); id. (Rule authorizes a “Gulf aquaculture permit” that “authorizes
  operation of an offshore aquaculture facility in the Gulf EEZ”).
          30
               See, e.g., International Fisheries; Pacific Tuna Fisheries; 2019 and 2020
  Commercial Fishing Restrictions for Pacific Bluefin Tuna in the Eastern Pacific Ocean, 84
  Fed. Reg. 18,409 (May 1, 2019) (establishing annual catch limits on Pacific bluefin tuna),
  codified at 50 C.F.R. pt. 300.




                                               21
Case: 19-30006          Document: 00515515221               Page: 22       Date Filed: 08/04/2020




                                          No. 19-30006


  overfishing or become overfished.” 81 Fed. Reg. at 1771 (emphasis added).31
  Other provisions of the Act are also geared to prevent “overfishing” a
  fishery,32 including one of the national standards every FMP must honor.33
  Equating a “fishery” with an aquaculture facility effectively erases these
  provisions from the Act.34
          The agency responds that aquaculture may help mitigate overfishing
  with respect to “other stocks of fish”—that is, other fisheries. That is
  mistaken. The Act specifies when an FMP must address the specific fishery
  that is the subject of the plan. See generally 16 U.S.C. §§ 1853(a)(1)(A), (a)(2),
  (3), (5)–(7), (10), (11), (13)–(15) (applying FMP requirements to “the
  fishery” in question). As to overfishing, an FMP must “specify objective and
  measurable criteria for identifying when the fishery to which the plan applies is
  overfished,” and must “establish a mechanism for specifying annual catch


          31
           See also 81 Fed. Reg. at 1784 (stating “it is not possible to overharvest cultured
  animals”).
          32
              See, e.g., 16 U.S.C. § 1853(a)(10) (plan must specify criteria “for identifying
  when the fishery to which the plan applies is overfished,” and, “in the case of a fishery which
  the Council or the Secretary has determined is approaching an overfished condition or is
  overfished, contain conservation and management measures to prevent overfishing or end
  overfishing and rebuild the fishery”); id. § 1853(a)(15) (plan must have a “mechanism for
  specifying annual catch limits . . . at a level such that overfishing does not occur in the
  fishery” (emphases added)).
          33
           See id. § 1851(a)(1) (requiring any FMP, “and any regulation promulgated to
  implement such plan,” to be consistent with national standards including “[c]onservation
  and management measures [that] shall prevent overfishing” (emphasis added)).
          34
             Same for the Act’s requiring an FMP to assess a fishery’s “maximum sustainable
  yield and optimum yield.” See 16 U.S.C. §§ 1853(a)(3), 1851(a)(1). An aquaculture
  facility’s “yield” is by definition 100% because—again, as the Rule itself states—“all
  animals cultured are intended for harvest.” 81 Fed. Reg. at 1770 (emphasis added). So, it
  makes no sense to talk about the “maximum sustainable yield” or “optimum yield” from
  an aquaculture facility. Cf. 16 U.S.C. § 1802(33) (defining “optimum,” in part, as referring
  to “an overfished industry”).




                                                22
Case: 19-30006          Document: 00515515221               Page: 23       Date Filed: 08/04/2020




                                          No. 19-30006


  limits . . . at a level such that overfishing does not occur in the fishery.” Id.
  § 1853(a)(10), (15) (emphases added).35 Here, the regulated fishery includes
  only aquaculture facilities, see 81 Fed. Reg. at 1762, and the overfishing
  requirements apply to those “fisheries,” not others.36
          The agency also invokes its general authority under the Act to
  “prescribe such other measures, requirements, or conditions and restrictions
  as are determined to be necessary and appropriate for the conservation and
  management of the fishery.” 16 U.S.C. § 1853(b)(14). It claims regulating
  aquaculture is “necessary and appropriate” to conserve fishing resources,
  perhaps by diminishing demand on wild fisheries. But, as discussed already,
  the Act’s pertinent conservation provisions apply to each FMP and per fishery.
  In other words, the Act requires each management plan to employ
  conservation techniques for the given fishery, not for all fisheries or the
  ecosystem as a whole. Accordingly, the Act defines “fishery” as “one or
  more stocks of fish which can be treated as a unit for purposes of conservation and
  management.” Id. § 1802(13) (emphasis added). Here, the Rule conceives all
  Gulf aquaculture as one “fishery,” 81 Fed. Reg. at 1762, such that the Act’s



          35
              When the Act requires an FMP to consider impacts on other fisheries, it says so.
  See id. § 1853(a)(9)(B) (plan must include an impact statement analyzing likely effects on,
  inter alia, “participants in the fisheries conducted in adjacent areas under the authority of
  another Council”). Such references to other fisheries do not appear in the Act’s overfishing
  measures discussed above.
          36
             The agency cites no textual basis showing that one fishery can be regulated to
  prevent overfishing in another fishery. It quotes only the definition of “conservation and
  management,” which refers to measures for “rebuilding, restoring, or maintaining[] any
  fishery resource and the marine environment.” Id. § 1802(5)(A) (emphasis added). But the
  word “any” merely confirms that conservation measures include all of the “fishery
  resources” in § 1802(15). In any event, the agency does not explain how one word in the
  definition of “conservation and management” overrides the Act’s express requirements
  that overfishing measures apply to the specific regulated fishery. See, e.g., id. § 1802(a)(10)
  (referring to overfishing criteria applicable to “the fishery to which the plan applies”).




                                                23
Case: 19-30006         Document: 00515515221              Page: 24       Date Filed: 08/04/2020




                                         No. 19-30006


  required conservation techniques apply only to that “fishery,” not all Gulf
  fishing or all fishing under the Act’s ambit.
          Finally, we note the agency itself has conceded the Act fits poorly with
  aquaculture. In the Rule’s environmental impact statement, NMFS candidly
  stated that “[t]he [Act] was . . . not explicitly written for managing at sea fish
  farming or aquaculture operations.” Accordingly, “[m]any of the principles
  and concepts that guide wild stock management under the [Act] are either of
  little utility or not generally applicable to the management of aquaculture
  operations” (emphasis added).37 The agency thus admitted that “[m]any”
  of the Act’s “legal requirements do not fit well or are difficult to satisfy with
  respect to aquaculture, thereby making them seem less useful or even
  unnecessary.” “Despite this lack of conceptual similarity,” the agency
  nonetheless insisted that “offshore aquaculture falls within the realm of
  activities subject to regulatory control under the [Act] and therefore must be
  accommodated within the existing legal framework.” This was the district
  court’s reaction, which we find apt:
          Contrary to the NMFS’s position, this Court does not view the
          incompatibility of the requirements of the [Magnuson-Stevens
          Act] with aquaculture operations as an unfortunate
          happenstance, but rather, as a clear indication that Congress
          did not intend for the [Act] to grant NMFS the authority to
          regulate aquaculture.38
                                             ***



          37
             Accord 81 Fed. Reg. at 1762 (“[M]any of the principles and concepts that guide
  wild stock management are not generally applicable to the management of an aquaculture
  fishery.”).
          38
             Given our conclusion that the Act’s text and structure foreclose the agency’s
  interpretation, we need not reach the district court’s conclusion that the Act’s legislative
  history also fails to support the agency’s position.




                                              24
Case: 19-30006   Document: 00515515221        Page: 25   Date Filed: 08/04/2020




                               No. 19-30006


  The judgment of the district court is AFFIRMED.




                                   25
Case: 19-30006      Document: 00515515221          Page: 26     Date Filed: 08/04/2020




                                   No. 19-30006


  Stephen A. Higginson, Circuit Judge, dissenting:
         Through     the   Magnuson-Stevens       Fishery     Conservation    and
  Management Act of 1976 (Magnuson Act) and its national standards, 16
  U.S.C. §§ 1801–1882, Congress delegated to the Commerce Department
  expansive authority to regulate, manage, and conserve fish in the exclusive
  economic zone. Specifically, the Commerce Department’s National Marine
  Fisheries Service (NMFS), in conjunction with eight independent regional
  fishery management councils, “will exercise . . . exclusive fishery
  management authority over all fish, and all Continental Shelf fishery resources,
  within the exclusive economic zone.” § 1811(a) (emphasis added); see also §§
  1851, 1854–55; see generally Oregon Trollers Ass’n v. Gutierrez, 452 F.3d 1104,
  1008 (9th Cir. 2006); Kramer v. Mosbacher, 878 F.2d 134, 135 (4th Cir. 1989).
  Congress provided that this expansive authority should be used to “conserve
  and manage the fishery resources found off the coasts of the United States . .
  . by . . . exploring, exploiting, conserving, and managing all fish,” “promote
  domestic commercial and recreational fishing under sound conservation and
  management principles,” and “encourage the development by the United
  States fishing industry of fisheries which are currently underutilized or not
  utilized by United States fishermen.” § 1801(b)(1), (3), (6) (emphasis
  added).
         In turn, the Gulf of Mexico Fishery Management Council, comprised
  of members from the five Gulf states, eleven of whom are nominated by those
  states’ governors, spent six years discussing offshore aquaculture before
  adopting the Plan for Regulating Offshore Marine Aquaculture in the Gulf of
  Mexico. That plan, which went into effect in 2009, regulates and permits
  greatly enhanced takes of fish through the operation of offshore structures




                                        26
Case: 19-30006         Document: 00515515221               Page: 27       Date Filed: 08/04/2020




                                         No. 19-30006


  and nets wherein fish are bred and from which fish are harvested.1
  Thereafter, in 2014, NMFS published its Proposed Rule to implement the
  plan; and, in January 2016, its Final Rule. See generally 81 Fed Reg. 1762 (Jan.
  13, 2016).
          I would uphold NMFS’s decision that it may regulate how fish are
  reared and harvested in the exclusive economic zone because this authority
  follows from Congress’s expansive grant of authority to conserve and manage
  offshore “fishery resources,” without distinguishing between methods of
  fishing or types of fish. See § 1802(15) (defining “fishery resource” as “any
  fishery, any stock of fish, any species of fish, and any habitat of fish”
  (emphasis added)).
          As the majority notes, Congress’s statutory delegation to NMFS does
  not delimit “aquaculture” as an industry distinct from other types of fishing.
  I would say that is because fishing, from time immemorial, has involved
  ingenious varieties of lines, pots, cages, nets and enclosures. The Magnuson
  Act responsibility given to NMFS—to conserve, maintain, and manage
  offshore fisheries—comprehends not just familiar mariculture methods like
  mussel lines and lobster traps, see, e.g., Duckworth v. United States ex rel.
  Locke, 705 F. Supp. 2d 30, 45–46 (D.D.C. 2010), fish hatcheries, see, e.g.,
  Gutierrez, 452 F.3d at 1109, 1117–19, and towed mesh cages capable of
  growing up to 2,000 fish, see Kahea v. NMFS, 2012 WL 1537442, at *8–*10
  (D. Haw. 2012), affirmed in relevant part, 544 F. App’x 675 (9th Cir. 2013),
  but also the more modern and enlarged methods contemplated by the Final
  Rule.


          1
            The timing of the plan was not coincidental. The United States had become
  deeply reliant on imported seafood to meet demand. Kristen L. Johns, Note, Farm Fishing
  Holes: Gaps in Federal Regulation of Offshore Aquaculture, 86 S. CAL. L. REV. 681, 683 (2013)
  (observing that, in 2011, the United States imported 91% of its seafood supply).




                                               27
Case: 19-30006         Document: 00515515221             Page: 28       Date Filed: 08/04/2020




                                        No. 19-30006


          Regardless, even if the Magnuson Act’s capacious regulatory grant
  does not unequivocally comprehend aquaculture, I would say it is at least
  ambiguous.2 Indeed, to read out ambiguity, I would have to say either, as
  appellees do, that fish farming is not “fishing,” or, as the district court did,
  that “fishing” only means what it meant “traditionally” when the Magnuson
  Act was passed in 1976, assertedly the capture of “wild” fish. But cf. Bostock
  v. Clayton Cty., 140 S. Ct. 1731, 1745 (2020) (“[C]ontentions about what . . .
  the law was meant to do, or should do, [do not] allow us to ignore the law as
  it is.”).
          Each of these understandings is plausible but neither is an
  unambiguously correct interpretation of the statutory language. That is
  because Congress provided an expansive definition of “fishing,” explicitly
  including “any operations at sea in support of” “any other activity which can
  reasonably be expected to result in the catching, taking, or harvesting of fish.”
  § 1802(16) (emphasis added).3 Spawning, raising, and then taking or




          2
            The majority classifies NMFS’s position as “nothing-equals-something.” But I
  understand NMFS to be relying on the broad language in the statute and the broad purposes
  of the statute to argue—I think convincingly—that it is at least ambiguous whether the
  plain language of the statute encompasses aquaculture. See Envtl. Integrity Project v. EPA,
  960 F.3d 236, 246–47 (5th Cir. 2020) (“Under Chevron, we defer to an agency’s
  interpretation when it reasonably resolves a genuine statutory ambiguity.”). NMFS argues
  separately against what it perceives to be “nothing-equals-something” analysis where
  courts insert limiters like “wild” or “traditional” onto Congress’s “any/all” statutory
  grant.
          3
            The majority applies the noscitur a sociis canon of statutory interpretation to
  conclude that “harvesting” is “synonymous with” “catching” and “taking.” In applying
  the noscitur a sociis canon, courts should focus on the “most general quality—the least
  common denominator, so to speak—relevant to the context.” Antonin Scalia &
  Bryan A. Garner, Reading Law 196 (2012). As I read the statute, the least
  common denominator is extraction of “any fish” from the water. Both “harvest” and
  “take” could be used to describe aquaculture, where fish are raised in offshore enclosures




                                              28
Case: 19-30006       Document: 00515515221            Page: 29      Date Filed: 08/04/2020




                                      No. 19-30006


  harvesting fish from offshore nets, pens, or other enclosures are “operations
  at sea” supporting “any . . . activity” that results in the taking or harvesting
  of fish. See id.
          In fact, ambiguity enters only when one considers the majority’s
  points that other provisions of the Act, separate and distinct from NMFS’s
  authorizing text, may be inapt when applied to modern methods of rearing
  and harvesting fish in and from enclosed offshore waters. These points are
  well taken,4 but do not unambiguously resolve the issue. See City of Dallas v.
  F.C.C., 118 F.3d 393, 395 (5th Cir. 1997) (holding that a court must “defer to
  the agency’s reasonable construction” of a statute if there is ambiguity after
  applying all of the traditional tools of interpretation, including analysis of the
  “design of the statute as a whole”).
          Therefore, applying Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
  Inc., 467 U.S. 837 (1984), I would defer to the agency’s reasonable
  interpretation. Envtl. Integrity Project v. EPA, 960 F.3d 236, 246–47 (5th Cir.
  2020). Interpreting the Magnuson Act to permit regulation of aquaculture is
  reasonable. Aquaculture fits within the Act’s broad definitions of “fishery
  resources” and “fishing,” and regulating aquaculture fits within the Act’s
  mandate to manage and conserve “all fish, and . . . fishery resources, within
  the exclusive economic zone.” §§ 1802(15)–(16), 1811(a).
                                          ***




  and then “harvested” or “taken” from those enclosures, so the noscitur a sociis canon—
  in my view—does not limit the appropriate interpretation of “harvest” to wild fish.
          4
            See Read Porter & Rebecca Kihslinger, Federal Environmental Permitting of
  Offshore Aquaculture: Coverage and Challenges, 45 ENVTL. L. REP. NEWS & ANALYSIS
  10875, 10881 (2015).




                                           29
Case: 19-30006         Document: 00515515221             Page: 30       Date Filed: 08/04/2020




                                        No. 19-30006


          Congress’s clear purpose to conserve and maintain our nation’s
  offshore fisheries, coupled with its explicit and capacious grant of authority
  over “all fish,” lead me to conclude that modern aquaculture methods of
  fishing fit vitally in, not out of, the Magnuson Act regime.5 Alternatively, I
  would find that the statutory grant of authority is at least open on that point,
  obliging us to defer to the NMFS’s reasonable interpretation before
  invalidating over a decade of state and federal officials’ efforts, along with
  private experts, to draft a “fishery management” plan that reconciles myriad
  commercial, environmental, and recreational interests.6




          5
           Multiple other federal agencies regulate aquaculture, including the Army Corps
  of Engineers, the Environmental Protection Agency, the U.S. Fish and Wildlife Service,
  and the Department of Agriculture. Scholars have noted, however, that “the [Magnuson
  Act] is an important link in protecting the environment from the impacts of offshore
  aquaculture because it authorizes NMFS to deploy management measure and permit
  conditions . . . that are not adequately addressed by other regulatory programs.” Porter &
  Kihslinger, supra note 4, at 10882.
          6
            Notably, these interests include conservation and management of wild fish, which
  no one disputes as a fundamental purpose of the Magnuson Act. See Porter & Kihslinger,
  supra note 4, at 10882, 10892–93. It would be puzzling if the broad authority to manage and
  conserve wild fish under the Magnuson Act in no way permitted regulation of fish reared
  in, harvested from, and impacting the same waters.




                                              30